UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                        Senior Airman ROBERT W. STEWART II
                                  United States Air Force

                                             ACM 38320

                                         06 February 2014

         Sentence adjudged 19 February 2013 by GCM convened at Dover Air Force
         Base, Delaware. Military Judge: Lynn Schmidt (sitting alone).

         Approved Sentence: Bad conduct discharge, confinement for 8 months and
         15 days and reduction to E-1.

         Appellate Counsel for the Appellant: Lieutenant Colonel Jane E. Boomer.

         Appellate Counsel for the United States: Colonel Don M. Christensen and
         Gerald R. Bruce, Esquire.

                                                 Before

                            ROAN, MARKSTEINER and WIEDIE
                                Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court